DISMISS; and Opinion Filed January 28, 2014.




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00252-CV

            IN THE INTEREST OF L.K.B., E.K.B., P.H.B & L.D.B, CHILDREN

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 03-14098

                               MEMORANDUM OPINION
                             Before Justices O'Neill, Myers, and Brown
                                     Opinion by Justice Brown
        Appellant’s brief in this case is overdue. By postcard dated August 19, 2013, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Ada Brown/
                                                     ADA BROWN
130252F.P05                                          JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF L.K.B., E.K.B.,                 On Appeal from the 256th Judicial District
P.H.B & L.D.B, CHILDREN                            Court, Dallas County, Texas
                                                   Trial Court Cause No. 03-14098.
No. 05-13-00252-CV                                 Opinion delivered by Justice Brown.
                                                   Justices O'Neill and Myers participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

It is ORDERED that appellee SHANNON LEE BOOKOUT recover her costs of this appeal
from appellant FLETCHER HAYDEN BOOKOUT.


Judgment entered this 28th day of January, 2013.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                             –2–